Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered August 24, 1992, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s only contentions on this appeal are that the sentence of 2 to 6 years’ imprisonment imposed upon his conviction of criminal possession of a controlled substance in the third degree is harsh and excessive and that County Court abused its discretion in denying his request to waive the mandatory surcharge. Defendant was allowed to plead guilty to the instant offense in satisfaction of a two-count indictment and pleaded guilty knowing that he would receive the sentence imposed, which was less than the harshest possible. Given these facts, as well as defendant’s criminal record, we find no basis to disturb the sentence imposed by County Court (see, People v Revels, 191 AD2d 905; People v Mackey, 136 AD2d 780, Iv denied 71 NY2d 899). We also find no abuse of discretion in County Court’s denial of a waiver of the surcharge (see, People v Fulton, 138 AD2d 514, Iv denied 71 NY2d 1027; People v Taylor, 112 AD2d 597).
Weiss, P. J., Mikoll, Yesawich Jr. and Crew III, JJ., concur. Ordered that the judgment is affirmed.